Name: Council Regulation (EC) No 1/2000 of 17 December 1999 on common rules for imports of footwear products originating in Vietnam
 Type: Regulation
 Subject Matter: leather and textile industries;  trade;  Asia and Oceania;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0001Council Regulation (EC) No 1/2000 of 17 December 1999 on common rules for imports of footwear products originating in Vietnam Official Journal L 001 , 04/01/2000 P. 0001 - 0006COUNCIL REGULATION (EC) No 1/2000of 17 December 1999on common rules for imports of footwear products originating in VietnamTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The common commercial policy must be based on uniform principles;(2) The Commission antifraud services have found evidence that consignments of footwear products were imported into the Community on the basis of fraudulent declarations of Vietnamese origin in the period 1994-1997;(3) The European Community and the Government of Vietnam have negotiated a Memorandum of Understanding on the Prevention of Fraud in Trade in Footwear Products (the "Memorandum") which sets out a double-checking system on the exports to the Community of footwear products falling within Chapter 64 of the Harmonised System/Combined Nomenclature;(4) It is necessary to set out common rules for the implementation of the double-checking system in the European Community,HAS ADOPTED THIS REGULATION:Article 11. This Regulation applies to all products falling within Chapter 64 of the Harmonised System/Combined Nomenclature originating in Vietnam and imported into the European Community.2. For the purposes of this Regulation, the term "originating products" and the methods for verifying the origin of those products shall be as defined by the relevant Community rules in force.Article 2The release for free circulation in the Community of the products referred to in Article 1 shall be subject to the presentation of an import certificate issued by the Member States' authorities referred to in Article 11 in accordance with the procedure set out in this Regulation.Article 31. The competent Vietnamese authorities shall issue an export certificate in respect of the products referred to in Article 1.2. The export certificate shall conform to the specimen appended in the Annex.3. The original of the export certificate shall be presented by the importer for the purposes of issuing the import certificate referred to in Article 6. The competent authorities of a Member State shall refuse to issue an import certificate for products which are not covered by export certificates issued in accordance with the provisions of this Regulation.Article 4Exports shall be recorded under the year in which the products covered by the export certificate were shipped.Article 51. The forms to be used by the competent authorities of the Member States for issuing the import certificates shall conform to the specimen of the surveillance document set out in Annex I to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports(1).2. The authorities of the Member States shall notify the Commission of the requests for import certificates which they have received.3. The Commission shall notify to the authorities of the Member States its confirmation that the data contained in the requests for import certificates are in conformity with the data received from the competent Vietnamese authorities.4. The notifications referred to in paragraphs 2 and 3 shall be communicated electronically within the integrated network setup for the SIGL management of the textile licences, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 61. The competent authorities of the Member States shall issue an import certificate within a maximum of five working days from the presentation by the importer of the original of the corresponding export certificate. This presentation must take place not later than 30 June of the year following that in which the goods covered by the certificate were shipped. Import certificates shall be valid throughout the customs territory of the Community.2. The import certificates shall be valid for six months from the date of their issue, with the possibility of a further extension of three months by the competent authorities of the Member State concerned.3. The request made by the importer to the competent authorities of the Member States for the purpose of obtaining the import certificate shall contain:(a) the names of the importer and full address (including, if any, telephone and fax number, and identification number registered with the competent national authorities), and VAT registration number, if it is a VAT payer;(b) name and full address of declarant;(c) name and full address of exporter;(d) the country of origin of the products and the country of consignment;(e) a description of the products as contained in the export certificate;(f) the quantity of each shipment;(g) date and issue number of the export certificate;(h) date and signature of importer.The competent authorities may, under the conditions fixed by them, allow the submission of requests to be transmitted or printed by electronic means. However, all documents and evidence must be available to the competent authorities of the Member States.4. Importers shall not be obliged to import the total quantity covered by an import certificate in a single consignment.Article 7The validity of import certificates issued by the authorities of the Member States shall be subject to the validity of the export certificates issued by the competent Vietnamese authorities on the basis of which the import certificates have been issued.Article 8Import certificates shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community.Article 91. Import certificate forms and extracts thereof shall be drawn up in duplicate, one copy, marked "Holder's copy" and bearing the number 1 to be issued to the applicant, and the other, marked "Copy for the competent authority" and bearing the number 2, to be kept by the authority issuing the certificate. For administrative purposes the competent authorities may add additional copies to form 2.2. Forms shall be printed on white paper free of mechanical pulp, dressed for writing and weighing between 55 and 65 grams per square metre. Their size shall be 210 x 297 mm; the type space between the lines shall be 4,24 mm; (one sixth of an inch); the layout of the forms shall be followed precisely. Both sides of copy No 1, which is the certificate itself, shall in addition have a yellow printed guilloche pattern background so as to reveal any falsification by mechanical or chemical means.3. Member States shall be responsible for having the forms printed. The forms may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address or a mark enabling the printer to be identified.4. At the time of their issue the import certificates or extracts shall be given an issue number determined by the competent authorities of the Member State. The import certificate number shall be notified to the Commission electronically within the integrated network set up under Article 14 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(2).5. Certificates and extracts shall be completed in the official language, or one of the official languages, of the Member State of issue.6. The marks of the issuing agencies and debiting authorities shall be applied by means of a stamp. However, an embossing press combined with letters or figures obtained by means of perforation, or printing on the certificate may be substituted for the issuing authority's stamp. The issuing authorities shall use any tamper-proof method to record the quantity allocated in such a way as to make it impossible to insert figures or references (e.g. *EUR*1,000*).7. If the space set aside for debits on a certificate or extract thereof is insufficient, the competent authorities may attach one or more extension pages bearing boxes matching those on the reverse of copy No 1 and copy No 2 of the certificate or extract. The debiting authorities shall so place their stamp that one half is on the certificate or extract thereof and the other half is on the extension page. If there is more than one extension page, a further stamp shall be placed in like manner across each page and the preceding page.8. Import certificates and extracts issued, and entries and endorsements made, by the authorities of one Member State shall have the same legal effect in each of the other Member States as documents issued, and entries and endorsements made, by the authorities of such Member States.9. The competent authorities of the Member States concerned may, where indispensable, require the contents of certificates or extracts to be translated into the official language or one of the official languages of that Member State.10. The import certificate may be issued by electronic means as long as the customs offices involved have access to this certificate across a computer network.Article 10In the event of theft, loss or destruction of an export certificate, import certificate or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate certificate issued in this way shall bear the endorsement "duplicata" or "duplicate" or "duplicado".The duplicate shall bear the date of the original certificate.Article 11The competent authorities of the Member States referred to in this Regulation shall be those mentioned in Article 2(7) of Regulation (EC) No 520/94(3) and in Article 2 of Commission Regulation (EC) No 738/94(4).The list of the competent authorities referred to in the first paragraph has been last published in Annex III to Commission Regulation (EC) No 1369/99(5).Article 12This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000 until the end of the period of application of the Memorandum(6).This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 349, 31.12.1994, p. 53. Regulation as amended by Regulation (EC) No 139/96 (OJ L 21, 27.1.1996, p. 7).(2) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1072/1999 (OJ L 134, 28.5.1999, p. 1).(3) Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas, (OJ L 66, 10.03.1994, p 1). Regulation as amended by Regulation (EC) No 138/96 (OJ L 21, 27.1.1996, p. 6).(4) Commission Regulation (EC) No 738/94 of 30 of March 1994 laying down certain rules for the implementation of Council Regulation (EC) No 520/94 establishing a Community procedure for administering quantitative quotas, (OJ L 87, 31.03.1994, p. 47). Regulation as amended by Commission Regulation (EC) No 983/96 (OJ L 131, 1.6.1996, p. 47).(5) Commission Regulation (EC) No 1369/1999 of 25 June 1999 establishing administrative procedures for the 2000 quantitative quotas for certain products originating in the People's Republic of China, (OJ L 162, 26.06.1999, p. 35).(6) In case the period of application of the Memorandum is extended in accordance with Article 7(2) thereof, a notice will be published by the Commission in the Official Journal of the European Communities "C" series.ANNEX""ANNEX I>PIC FILE= "L_2000001EN.000503.EPS">Appendix A to Annex I>PIC FILE= "L_2000001EN.000602.EPS">